

Exhibit 10.1


WARRANT PURCHASE AGREEMENT
 
THIS WARRANT PURCHASE AGREEMENT, dated as of December 13, 2010 (this
“Agreement”) is entered into by and among Wuhan General Group (China), Inc., a
Nevada corporation (the “Company”), Fame Good International Limited, a British
Virgin Islands company (“Fame Good”), and the undersigned holders of the
Company’s Series A Warrants and/or Series B Warrants (collectively, the
“Holders”).


WITNESSETH


WHEREAS, the Company currently has Series A and B warrants outstanding (the
“Warrants”) representing the right to purchase an aggregate of 9,993,977 shares
of the Company’s common stock (the “Warrant Stock”);


WHEREAS, Fame Good has offered to purchase all or part of each Holder’s Warrant
for a purchase price payable in an amount of Chinese Renminbi equal to $0.50 per
share of Warrant Stock underlying the Warrant, based on the average of the
buying and selling exchange rates as published by the Bank of China on the date
hereof (the “Purchase Price”);


WHEREAS, the Transaction (as defined below) shall be made pursuant to an
exemption under the Securities Act of 1933, as amended; and


WHEREAS, the parties desire to enter into the Transaction upon the terms and
conditions herein.


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, intending to be legally bound hereby,
the parties hereto agree as follows:


1.           Each Holder agrees to sell the number of shares of Warrant Stock
underlying its Series A Warrant and/or the number of shares of Warrant Stock
underlying its Series B Warrant indicated on such Holder’s signature page hereto
(the “Elected Warrant Stock”) to Fame Good, and Fame Good agrees to purchase the
Elected Warrant Stock from each Holder, for the Purchase Price (the
“Transaction”).  Each Holder shall relinquish such Holder’s right, title and
interest in the Elected Warrant Stock to Fame Good.


2.           In connection with the Transaction, (i) each Holder that also holds
the Company’s Series A Convertible Preferred Stock, $0.0001 par value per share,
has signed and delivered the Waiver, of even date herewith, of the Lock-Up
Agreement, dated February 7, 2007, between the Company and Fame Good (the
“Waiver”) and (ii) certain of the Holders have signed and delivered the
Stockholders Agreement, of even date herewith, with the Company, Fame Good and
Xu Jie (the “Stockholders Agreement”).

 
 

--------------------------------------------------------------------------------

 


3.           Each Holder hereby represents and warrants that:


a.           it acknowledges and agrees to the terms and conditions of the
Transaction as provided for herein;
 
b.           it is duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization;


c.           it has the requisite power and authority to enter into and perform
this Agreement and, if applicable, the Stockholders Agreement and the Waiver,
and to consummate the transactions contemplated hereby and thereby. The
execution, delivery and performance of this Agreement and, if applicable, the
Stockholders Agreement and the Waiver, by such Holder and the consummation by it
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or partnership action, and no further consent or
authorization of such Holder or its Board of Directors, stockholders, or
partners, as the case may be, is required. Each of this Agreement and, if
applicable, the Stockholders Agreement and the Waiver, has been duly authorized,
executed and delivered by such Holder and constitutes, or shall constitute when
executed and delivered, a valid and binding obligation of the Holder enforceable
against the Holder in accordance with the terms thereof;


d.           the execution, delivery and performance of this Agreement and, if
applicable, the Stockholders Agreement and the Waiver, and the consummation by
such Holder of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Holder’s charter
documents or bylaws or other organizational documents or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Holder is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Holder or its properties (except for such conflicts, defaults
and violations as would not, individually or in the aggregate, have a material
adverse effect on such Holder). Such Holder is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or, if applicable, the Stockholders
Agreement and the Waiver;


e.           it has not exercised, assigned, pledged or hypothecated the
Warrants (or the Elected Warrant Stock), in part or in whole, and hereby grants
the Company the power of attorney to transfer the Series A and/or Series B
Warrants exercisable for all of the Holder’s Elected Warrant Stock to Fame Good
on the books and records of the Company upon the Company’s receipt of this fully
executed and completed Agreement and the surrender by the Holder of the Series A
and/or Series B Warrant certificate(s) exercisable for the Elected Warrant
Stock; and


f.           it has delivered this Agreement together with its Series A and/or
Series B Warrant certificate(s) exercisable for the Elected Warrant Stock to
Juliet G. Sy at Troutman Sanders LLP, 600 Peachtree Street, N.E., Suite 5200,
Atlanta, Georgia 30308.

 
2

--------------------------------------------------------------------------------

 


4.           The Holder hereby agrees to indemnify and hold harmless the
Company, its officers, directors, successors and assigns, and any person now or
hereafter acting as the Company’s transfer agent or acting in any similar
capacity, from and against any and all liability, loss, damage and expense in
connection with, or arising out of such person’s actions in accordance with the
terms of this Agreement.


5.           The Company hereby represents and warrants that:


a.           it is duly incorporated, validly existing and in good standing
under the laws of the State of Nevada;


b.           it has the requisite power and authority to enter into and perform
this Agreement and the Stockholders Agreement and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement and the Stockholders Agreement by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary corporate action, and no further consent or authorization of
the Company or its Board of Directors is required. Each of this Agreement and
the Stockholders Agreement has been duly authorized, executed and delivered by
the Company and constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of the Company enforceable against the Company in
accordance with the terms thereof;


c.           the execution, delivery and performance of this Agreement and the
Stockholders Agreement and the consummation by the Company of the transactions
contemplated hereby and thereby or relating hereto do not and will not (i)
result in a violation of the Company’s organizational documents or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which the Company is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to the Company or its properties (except for such conflicts, defaults
and violations as would not, individually or in the aggregate, have a material
adverse effect on the Company). The Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or the Stockholders Agreement; and


d.           it has not provided any of the Holders with any material non-public
information concerning the Company in connection with this Agreement and the
transactions contemplated hereby.

 
3

--------------------------------------------------------------------------------

 


6.           Miscellaneous.


a.           This Agreement and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflict of law principles.


b.           This Agreement and, if applicable, the Stockholders Agreement and
the Waiver constitute the entire agreement between the parties regarding the
subject transaction, superseding any prior agreements or understandings between
them, and shall be binding upon the Holder and Holder’s permitted assigns and
shall inure to the benefit of the Company and its successors and assigns.


c.           This Agreement may be executed in several counterparts, including
by way of facsimile or electronic transmission, each of which shall be deemed an
original but all of which shall constitute one and the same instrument.


[SIGNATURE PAGES FOLLOW]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is accepted as of the date first written
above.
 
“Company”
 
WUHAN GENERAL GROUP (CHINA), INC.
   
By:
/s/ Philip Lo
 
Name:  Philip Lo
 
Title:  Chief Financial Officer



[Signature Page to Warrant Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 


“Fame Good”
 
FAME GOOD INTERNATIONAL LIMITED
   
By:
/s/ Xu Jie
 
Name:  Xu Jie
 
Title:  Director



[Signature Page to Warrant Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 

VISION OPPORTUNITY MASTER FUND, LTD.


By:
/s/ Adam Benowitz
   
Name:  Adam Benowitz
   
Title:  Director
 



Address:
 
 
20 W. 55th Street, 5th Floor
New York, NY 10019
     
Number of shares of Warrant Stock underlying
Series A Warrant to be sold under
the Warrant Purchase Agreement:
 
1,711,033
     
Number of shares of Warrant Stock underlying
Series B Warrant to be sold under
the Warrant Purchase Agreement:
 
1,596,964
     
Aggregate Purchase Price:
  
$1,653,998.50



VISION CAPITAL ADVANTAGE FUND LP


By:
/s/ Adam Benowitz
   
Name:  Adam Benowitz
   
Title:  Authorized Signatory
 

 
Address:
 
 
20 W. 55th Street, 5th Floor
New York, NY 10019
     
Number of shares of Warrant Stock underlying
Series A Warrant to be sold under
the Warrant Purchase Agreement:
 
220,297
     
Number of shares of Warrant Stock underlying
Series B Warrant to be sold under
the Warrant Purchase Agreement:
 
205,611
     
Aggregate Purchase Price:
  
$212,954



[Signature Page to Warrant Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 


THE USX CHINA FUND
   
By: 
/s/ Stephen L. Parr
 
Name:  Stephen L. Parr
 
Title:  President of Parr Financial Group, Advisor to The USX China Fund



Address:
 
 
5100 Poplar Ave., Ste. 3117
Memphis, TN 38137
Attn:  Kim Williams
     
Number of shares of Warrant Stock underlying
Series A Warrant to be sold under
the Warrant Purchase Agreement:
 
180,000
     
Number of shares of Warrant Stock underlying
Series B Warrant to be sold under
the Warrant Purchase Agreement:
         
Aggregate Purchase Price:
  
 



[Signature Page to Warrant Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 